PEE CUEIAM:
Para el 3 de mayo de 1974 cuando la recurrente presentó su instancia en el Registro, disponía el Art. 388-C de la Ley Hipotecaria (30 L.P.R.A. see. 705) que los registradores de la propiedad procederían a cancelar de oficio o a instancia de parte las anotaciones de embargo por razón de contribuciones, al transcurrir cuatro años desde la fecha de la anotación. (1) Invocando dicho artículo, la Compa-*463ñía de Fianzas presentó instancia al Registrador de Maya-güez solicitando la cancelación por caducidad de dos embargos por contribuciones anotados a favor del Estado Libre Asociado sobre finca adquirida por la promovente en ejecución de sen-tencia contra su deudor Antonio C. Pagán. El Registrador suspendió la inscripción interesada por constituir dicho gravamen la garantía del plan de pagos a que se había acogido el contribuyente moroso, a tenor de la Ley Núm. 8 de 10 de abril de 1964, que en su See. 5 dice: “Se faculta al Secretario de Hacienda a someter a, y se ordena, a los Registradores de la Propiedad a inscribir el total de la deuda incluida en los planes de pagos autorizados por esta ley como gravámenes sobre cualquier propiedad del deudor a fin de garantizar el cumplimiento de la obligación contraída. El gravamen así anotado quedará vigente hasta tanto el deudor haya satis-fecho totalmente la deuda.”
La citada Ley de 1964, posterior en vigencia al invocado Art. 388-,C de la Ley Hipotecaria, regula con especialidad la vida de este embargo contributivo extendiéndolo por el tiempo que esté pendiente la deuda y por lo tanto prevalece sobre cualquier otra disposición general que autorice cancelaciones en el Registro. Se ajusta a derecho la actuación del Registrador porque estos embargos no han caducado.

La nota recurrida será confirmada.


 Por Ley Núm. 125 de 23 de julio de 1974, con efectividad retroactiva a Io de julio de 1974, este Art. 388-C de la Ley Hipotecaria fue radical-mente enmendado adquiriendo el siguiente texto:
*463“Los registradores de la propiedad procederán a cancelar de oficio o a instancia de parte las anotaciones de embargo por razón de contribuciones, al transcurrir seis años desde la fecha de la anotación salvo que se acredite debidamente el pago de la deuda contributiva que dio lugar al embargo. El Registrador de la Propiedad, si antes de la fecha en que una anotación de embargo resulte cancelable hubiere sido notificado por escrito por el Secretario de Hacienda del inicio del procedimiento de cobro de las sumas aseguradas por el embargo, se abstendrá de cancelar de oficio dicha anotación y denegará cualquier solicitud que a tal efecto le fuere hecha dentro del año siguiente a la notificación.”